Title: From Benjamin Franklin to John Adams, 4 July 1784
From: Franklin, Benjamin
To: Adams, John



Sir,
Passy, July 4. 1784

I have received the Letter your Excelly. did me the Honour of writing to me the 29th past.
The Annunciation directed by the Instruction you mention has not yet been made; some Circumstances and Considerations, not necessary to particularize at present, occasioned the Delay here; but it may now be done immediately by your Excellency, if you think proper, to the Imperial Minister at the Hague; or I will do it to Count Mercy, by presenting him a Copy of the Instruction itself.—
I hope the Report that Mr Jay is appointed Minister of Foreign Affairs will prove true.— Such an Officer has long been wanted, and he will make a good one. It is said here that Mr Jefferson was talk’d of to succeed me, of which I shall be glad on all Accounts; but I have no Letter, nor the least Hint from any one of the Congress relating to these Matters. I wrote to you a few Days since, and sent you Copy of the last Dispatch, and the only one I have received since January.— Mr Hartley who has been here more than two Months, is in a similar Situation.

He has expected Instructions by every late Courier to treat with us on commercial Points; but they do not arrive. He thinks the Delay occasion’d by the Report of the Committee of Council on the Subject not having been ready to lay before Parliament. The Moment he is ready to treat, I shall acquaint your Excellency with it; for I make no doubt of its being “the Design and Expectation of Congress that we should join” in that Transaction.
Montgomery of Alicant appears to have acted very imprudently in writing to Morocco without the least Authority from Congress or any of their Ministers.— It might be well however to treat with that Prince if we were provided with the proper & necessary Presents; in which Case this Court would assist our Negociations, agreable to their Treaty with Congress.
I have the honour to be, very respectfully, Sir, Your most obedient & most humble Servant

B. Franklin
His Excellency John Adams Esqr

 
Endorsed: Dr Franklin 4. July. 1784. ansd. 19. July
